NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

COMMIL USA, LLC,
Plaintiff-Appellee,

V.

CISCO SYSTEMS, INC.,
Defendant-Appellant.

2012-1042 .

Appeal from the United States District C0urt for the
Eastern District of Texas in case no. 07-CV-0341, Magis-
trate Judge Charles Everingharn.

ON MOTION

ORDER

Cisco Systems, Inc. moves for extensions of time, until
June 1, 2012, to file its reply brief.

Upon consideration thereof,

IT IS ORDERED THAT:

 

COMMIL USA V. CISCO SYSTEMS

The motions are granted.

MA¥ 07 2012
Date

cc: William F. Lee, Esq
Richard A. Sayles, ESq.

321

FoR THE CoURT

)'s/ J an Horbaly
J an Horbaly

Clerk

FlLED
U.S. COURT OF AP?EALS FOR
THE FEDERAL CIRCU|T

NAY 07 2012

.|AN HORBALY
CLERK